884 F.2d 581
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.William LAWRENCE, Defendants-Appellant.
No. 88-1076.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1989.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and RICHARD B. McQUADE, District Judge.*
PER CURIAM.


1
In his appeal from his conviction under 18 U.S.C. Sec. 1302, for mailing lottery tickets across state lines, defendant William Lawrence argues that enforcement of the statute violates his constitutional right to due process, since the statute's "original purpose no longer exists."    In United States v. Mertis, --- F.2d ---- (6th Cir.1989), we rejected a similar argument, that Michigan's criminal laws against private lotteries were "arbitrary anachronisms without purpose" in view of that state's operation of a lottery.  There, we held that a federal prosecution under 18 U.S.C. Sec. 1955(a) could be grounded upon the Michigan statute banning private lotteries, since it satisfied the requirements of due process.  Here, as the government points out, the statute in question bears a reasonable relationship to a proper legislative purpose, that of protecting the citizens of states which have not adopted state lotteries.


2
Because defendant has not demonstrated that he was selectively prosecuted, we likewise reject his argument on that issue.    See United States v. Hazel, 696 F.2d 473, 475 (6th Cir.1983).


3
The judgment of the district court is affirmed.



*
 The Honorable Richard B. McQuade, United States District Judge for the Northern District of Ohio, sitting by designation